Citation Nr: 1043918	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected anxiety and depression.

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected posttraumatic facial trigeminal neuralgia 
(neuralgia).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1970 to April 1975.

The case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the RO 
that denied an increased rating for the service-connected facial 
neuralgia and granted service connection and assigned a rating of 
30 percent for anxiety and depression.  

In May 2006, the Veteran requested a Board hearing, but this 
request was withdrawn in the following month.

In January 2009, the Board denied the claims for increased 
ratings for the service-connected facial neuralgia and 
psychiatric disorder. 

In May 2010, the Court issued an Order granting a Joint Motion, 
vacating the January 2009 decision and remanding the matters to 
the Board for compliance with the instructions in the Joint 
Motion.  

The appeal is being remanded to the RO via Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The parties to the Joint Motion agreed that the statement of 
reasons and bases in the January 2010 Board decision was 
deficient in that there was no discussion of the evidence that 
was favorable to the Veteran's claims.  

Having reviewed the record, the Board finds that it would be 
remiss to reconsider the claims without first undertaking 
additional development.
VA's duty to assist a veteran includes providing a thorough and 
contemporaneous examination when the record does not adequately 
reveal the current state of the veteran's disability.  38 C.R.F. 
§ 3.159 (2010); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify the current severity of a disability.  38 
C.F.R. § 3.327(a) (2010).

The Veteran last underwent a VA examination in conjunction with 
his service-connected anxiety and depression in October 2004 and 
the service-connected facial neuralgia in September 2004.  

Accordingly, the Board will afford the Veteran with an 
opportunity to undergo contemporaneous VA examinations to assess 
the current severity of the service-connected disabilities.

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  

It is also noteworthy that the most recent medical evidence of 
record consists of VA treatment notes dated in September 2004.  
Since it is likely that more recent VA treatment records exist, 
any outstanding records must be associated with the claims file.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated action 
to obtain VA medical records referable to 
treatment of the service-connected facial 
neuralgia and anxiety and depression since 
September 2004 and associate them with the 
claims file. 

The RO should take appropriate steps to 
contact the Veteran to ask him to identify 
any private treatment he received for these 
service-connected disabilities since 
September 2004.  With the Veteran's 
assistance, copies of all pertinent records 
should be obtained, following the receipt 
of any necessary authorizations.  All 
records secured should be associated with 
the claims file.

If the RO is unsuccessful in obtaining any 
medical records identified by the Veteran, 
he must be informed of this and asked to 
provide copies of the outstanding medical 
records.  All attempts to secure this 
evidence must be documented in the claims 
file.

2.  After completion of this development, 
the RO must schedule the Veteran for VA 
examinations to determine the current 
severity of his service-connected anxiety 
and depression and the service-connected 
facial neuropathy.  

The claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiners.  All indicated 
tests and studies should be accomplished.  

(a)  Regarding the psychiatric examination, 
the examiner should identify all symptoms 
and functional impairment due to the 
anxiety and depression.

The examiner should provide a global 
assessment of functioning (GAF) score based 
on the Veteran's service-connected anxiety 
and depression.

The examiner should comment on the impact 
of the service-connected anxiety and 
depression has on the Veteran's 
occupational and social impairment such 
that it would produce reduced reliability 
and productivity or deficiencies in most 
areas.  The examiner should also opine 
whether there has been a progression in the 
Veteran's service-connected anxiety and 
depression since the last VA examination in 
October 2004.  Any opinions expressed by 
the examiner should be accompanied by a 
complete rationale.

(b)  Regarding the facial neuralgia, the 
examining physician must report all 
clinical findings and comment on whether 
the manifestations of the service-connected 
right facial trigeminal neuralgia are best 
characterized as being demonstrative of 
severe incomplete paralysis or complete 
paralysis.  

The examiner should also opine whether 
there has been a progression in the 
Veteran's service-connected facial 
neuralgia since the last VA examination in 
September 2004.  Any opinions expressed by 
the examiner should be accompanied by a 
complete rationale.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Following completion of all indicated 
development, the RO should readjudicate the 
claims for increase in light of all the 
evidence of record.  If any benefit sought 
of appeal remains denied, the RO should 
provide a fully responsive Supplemental 
Statement of the Case (SSOC), to the 
Veteran and his attorney and afford them 
with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



